 In the Matter of E. E. CROM, AN INDIVIDUAL, DOING BUSINESS AS E. E.CROM LUMBER COMPANYandR. R. KERNAN AND NORTHERN CALI-FORNIA DISTRICT COUNCIL, A. F. OF L.Case No. C-1794.Decided February 12, 1941Jurisdiction:sash and"door products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered onstipulation.Mr. Earle K. Shawe,for the Board.Mr. Charles Lederer,of Alturas, Calif., for the respondent.Messrs. R. R. KernanandJoe Boyd,of Sprague River, Oreg., forthe Union.Mr. Harold Weston,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by R. R. Kernan and Northern CaliforniaDistrict Council, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Twentieth Region (SanFrancisco, California), issued its complaint dated January 13, 1941,against E. E. Crom, an individual, doing business as E. E. Crom Lum-ber Company, Alturas, California, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaintaccompanied by a notice of hearing were duly served upon the respond-ent, R. R. Kernan, and Northern California District Council.,The complaint alleged, in substance, that the respondent dischargedand refuses to reinstate R. R. Kernan because of his membership inand activity on behalf of the Lumber and Sawmill Workers, Local No.2604, and Northern California District Council, Lumber and SawmillWorkers, affiliated with the United Brotherhood of Carpenters &Joiners of America, A. F. of L.; both herein called the Union, and thatthereby and by urging, persuading, and warning his employees to29 N. L. R B., No. 95535 536DECISIONSOF NATIONALLABOR RELATIONS BOARDrefrain from becoming or remaining members of the Union, the re-spondent interfered with, restrained, and coerced his. employees in theexercise of the rights guaranteed in Section 7 of the Act.On January 15, 1941, the respondent, the Union, and counsel forthe Board entered- into a stipulation in settlement of the case.Thestipulation provides as follows :IT IS FIEREBY STIPULATED AND AGREED by and between E. E. Crom,an Individual; doing business as E. E. Crom Lumber,Company(hereinafter called the Respondent) ; Northern California Dis-_trict Council, United Brotherhood of Carpenters & Joiners, A. F.of L.; R. R. Kernan, and Earle K. Shawe, Attorney, NationalLabor Relations Board, as follows :IRespondent is an individual doing business under the fictitioustrade name of E. E. Crom Lumber Company, and has been sinceJuly, 1939 engaged in the manufacture and sale of finished sashand door products in the city of Alturas, California, hereinaftercalled the Alturas plant.During the calendar year ending December 31, 1939, Respond-.ent purchased lumber amounting in quantity to approximately3,000,000 board feet and in value to approximately $60,000.00.Of said amounts, approximately 250,000 board feet of the ap-proximate value of $5,000.00 were purchased by the Respondentand shipped to its Alturas plant from points and places outsidethe state of California.During the calendar year ending December 31, 1939, Respond-ent sold finished sash and door products amounting to approxi-mately $70,000.00 in value, of which amount approximately$60,000.00 in value was sold and shipped by Respondent from theAlturas plant in the state of California to, into, or through pointsin the United States outside the state of California.During the year 1940 the Company's operations at the Alturasplant, including the amounts of lumber purchased, source of suchlumber, the amount of sales and destination of such-sales has beensubstantially the same as its business in 1939, as stated hereinabove.For the sole purpose of this proceeding and for no other purpose,Respondent stipulates to the above facts and admits that it isengaged in Commerce within the meaning of Section 2 (6) and (7)of the National Labor Relations Act (hereinafter called the Act).IILumber and Sawmill Workers Union, Local No. 2604, andNorthern California District Council, affiliated with, the United E. E. CROM537Brotherhood of Carpenters&Joiners, A. F. of L.,-are labor or-ganizations within the meaning of Section 2 (5) of the Act.IIIAll of the parties hereto,and each of them,hereby waive theirright to file an answer to the Complaint of the National LaborRelations Board filed herein, and their right to a hearing, and toappear in person or otherwise and to give testimony and examineor cross-examine witnesses(as provided in Section 10 (b) of theAct and in National Labor Relations Board Rules and Regula-tions-Series 2, as amended) ;and all of the parties hereto, andeach of them,hereby waive the making of findings of fact andconclusions of law by the.National Labor Relations Board andany other or further procedure or proceedings by or before theNational Labor Relations Board that may be provided in theNational Labor Relations Act or the National Labor RelationsBoard Rules and Regulations-Series 2, as amended; and all ofthe parties hereto and each of them,agree that the formal papersin the proceedings,including the charges,Complaint,and NoticeofHearing,Affidavit of Service of Complaint and ' Notice ofHearing, copy of National Labor Relations Board Rules andRegulations-Series 2, as amended, and this Stipulation, andnothing more,shall constitute the entire record in this case, andshall dispense with the necessity for the hearing referred to insaid Complaint and Notice of Hearing,and as provided in Sec-tion 10 (b) of the National Labor Relations Act.' This waiverand agreement is expressly conditioned upon the approval of thisStipulation by the National Labor Relations Board.It is agreed that the record in this case shall be filed with theNational Labor Relations Board in Washington,D. C. by filingthe same with the Chief Trial Examiner of said Board.IVUponthe record herein and upon this stipulation,if and whenapproved by the National Labor Relations Board, an Order mayforthwith be entered by said Board as follows:(1)Respondent shall cease and desist from :(a) In any manner interfering with, restraining or coercingits employees in the exercise of their right to form, join or assistlabor organizations, to bargain collectively through representa-tives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining,or other mutual aid orprotection ; 538DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Discouraging membership in Lumber and Sawmill Work-ers Union, Local No. 2604, iffiliated with the United-Brotherhoodof Carpenters & Joiners, A. F. of L. or any other labor organi-zation of its employees, by discriminating against said employeeswith respect to their hire or tenure of employment,'or any termor condition thereof.(2)Respondent shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act:(a)Respondent shall make whole R. R. Kernan for any lossof pay that he may have suffered by reason of Respondent'sdiscrimination against him by payment to him the amount of$100.00.(b)Post, at the beginning of the 1941 operating period, thatis, about June 15th, in a conspicuous place, at its Alturas plant,and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating : (1)that the Respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and (b) ofthis Order; (2) that the Respondent's employees are free to be-come or remain members of Lumber and Sawmill WorkersUnion, Local No. 2604, affiliated with the United Brotherhoodof Carpenters & Joiners of America, A. F. of L., and the Respond-entwill not discriminate against any employee because ofmembership or activity in that organization.(c)Notify the Regional Director for the Twentieth Regionin writing, within twenty (20) days from the date of this Order,of the steps taken by Respondent to comply herewith.VIt is understood Respondent shall have until August 1,1941 to make the payment of one hundred dollars ($100.00) toR. R. Kernan, provided for in paragraph 2 (a) of the Orderset for in Paragraph IV.VIIt is further understood and agreed that R. R. Kernan hasother employment and that the Respondent shall not be requiredto offer re-employment to R. R. Kernan.VIIAfter the entry of the Order by the National Labor RelationsBoard as provided for in Paragraph IV hereof, there may beentered in the United States Circuit Court of Appeals for the E. E., CROM539of said decree and hereby waives prior notice thereof.VIIIIt is expressly understood and agreed that this Stipulationand the Order and Decree provided for herein shall be, a com-plete and final disposition of all the issues, raised by the chargesand complaint in this proceeding and that no other or furtherprocedure, order or decree, other than those provided for herein,shall be instituted or made with respect to the subject matterscontained in the charges and Complaint herein against any ofthe parties to this Stipulation.IXIt is expressly understood and agreed that this Stipulation issubject to the approval of the. National Labor Relations Board.XThe terms of this Stipulation contain and set forth the entireagreement between the parties hereto and there is no agreementof any kind which varies, alters or adds to this Stipulation.On January 29, 1941, the Board issued its order approving thestipulation,making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board.Upon the above stipulation and the entire record ,in the case, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTE. E. Crom is an individual doing business under the trade nameof E. E. Crom Lumber Company. Since July 1939, the respondenthas been engaged in the' manufacture and sale of finished sash anddoor products at Alturas, California.During 1939, the respondentpurchased lumber amounting to approximately 3,000,000 board feet,about one-twelfth of which was shipped to the respondent from pointsoutside the State of California.During the same period, the re-spondent's sales amounted to approximately $70,000, about $60,000 ofwhich represent shipments to points outside the State of California.For purposes of this proceeding only, the respondent admits that itis engaged in interstate commerce within the meaning of the Act. 540DECISIONS OF NATIONAL' LABOR RELATIONS BOARDWe find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that E. E. Crom, an individual, doing business as E. E.Crom Lumber Company, his agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection;(b)Discouraging membership in Lumber and Sawmill WorkersUnion, Local No. 2604, affiliated with the United Brotherhood of Car-penters & Joiners, A. F. of L. or any other labor organization of itsemployees, by discriminating against said employees with respect totheir hire or tenure of employment, or any term or condition thereof.2. Take the following affirmative action to effectuate the policies ofthe National Labor Relations Act:-(a)Make whole R. R. Kernan for any loss of pay that he may havesuffered by reason of Respondent's discrimination against him by pay-ment to him the amount of $100.00;(b)Post, at the beginning of the 1941 operating period, that is;about June 15th, in a conspicuous place, at its Alturas plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the Respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; (2) that the Respond-ent's employees are free to become or remain members of Lumber andSawmillWorkers Union, Local No. 2604, affiliated with the UnitedBrotherhood of Carpenters & Joiners of America, A. F. of L., and theRespondent will not discriminate against any employee because ofmembership or activity in that organization;(c)Notify the Regional Director for the Twentieth Region in writ-ing, within twenty (20) days from the date of this Order, of the stepstaken by Respondent to comply herewith.